Citation Nr: 0740659	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1965 to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In October 2007, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The issues involving entitlement to service connection are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a low back disorder in August 1981.  The veteran was 
notified of this in that same month, but did not file an 
appeal. 

2.  The RO most recently denied service connection for 
migraine headaches in August 1981.  The veteran was notified 
of this decision that same month, but did not file an appeal.  

3.  The evidence received subsequent to the January 1973 and 
August 1981 RO rating decisions includes August 2003 medical 
records showing that the veteran underwent left knee 
replacement surgery and May 2005 private medical records 
showing a diagnosis of migraines with prescribed medication 
for treatment.  This evidence raises a reasonable possibility 
of substantiating the claims for service connection.  


CONCLUSIONS OF LAW

1.  The August 1981 decision of the RO denying service 
connection for a low back disorder is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

2.  The August 1981 decision of the RO denying service 
connection for migraine headaches is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

3.  The evidence received since the August 1981 RO rating 
decision is new and material, and the claims of entitlement 
to service connection for a low back disorder and migraine 
headaches are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and remanding for additional 
development.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The RO denied service connection for migraine headaches and a 
low back disorder in August 1981; the veteran was notified of 
this decision in that same month, but did not file an appeal.  
That rating decision became final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).  

The evidence at the time of this rating decision consisted of 
the veteran's service medical records, and copies of VA and a 
private medical records.  This evidence revealed a current 
diagnosis of migraine headaches but it was noted that the 
service medical records showed one visit for a tension 
headache and that the first showing of headaches after 
service was in 1978.  Regarding the low back condition, the 
rating decision noted that the service medical records were 
negative for a back condition and that the current evidence 
showed low back pain and a possibly herniated disk at L5.  
Both conditions were found not to have been incurred in 
service.  

The veteran filed to reopen his claims for service connection 
for a low back disorder and migraine headaches in June 2003.  
The applicable regulations specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

In this case, the evidence obtained since the prior rating 
decisions includes private medical records dated in August 
2003 and May 2005 revealing that the veteran has a current 
diagnosis of migraine headaches which require treatment with 
prescription medication.  The veteran also testified at the 
Board hearing regarding continuity of symptomatology after 
service.  He reported that his headaches continued on a 
regular basis after his discharge from service.  Other 
medical evidence obtained reveals that the veteran required 
total left knee replacement surgery in April 2003.  The 
veteran testified that his low back disorder is secondary to 
his service-connected knee condition.  

The Board concludes that this evidence is new, because it was 
not of record at the time of the prior rating decisions.  
This evidence is also "material," because it provides 
additional evidence which was previously not of record.  The 
evidence submitted does raise a reasonable possibility of 
substantiating the claims.  Accordingly, the veteran's claims 
for service connection for a low back disorder and migraine 
headaches are reopened.  


ORDER

New and material evidence to reopen claims of service 
connection for a low back disorder and migraine headaches; 
the appeal is granted and the claims are reopened.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since all of the issues remaining on appeal 
require remand, notice that meets the requirements of 
Dingess/Hartman should be provided. 

With respect to the veteran's claim for hearing loss, he 
claims that he was exposed to helicopter noise during 
service.  Review of the veteran's service personnel records 
does show some duty as an aircraft mechanic during service.   
A review of the veteran's service medical records reveals 
that a full separation examination of the veteran was not 
conducted because he was separated under Medical Board 
proceedings because of his service-connected left knee 
disability.  Accordingly, there is no evidence related to the 
veteran's hearing level at the time of separation.  A VA 
examination for hearing loss has not been conducted; such 
examination needs to be conducted.  

With respect to the veteran's claim for service connection 
for migraine headaches, service medical records do show a 
notation of treatment for headaches during service.  Two 
diagnoses were offered, both tension and migraine types of 
headaches were indicated.  The evidence of record reveals a 
current diagnosis of migraine headaches which are treated 
with prescription medication.  A VA examination to obtain an 
etiology opinion should be conducted.  

Finally, with respect to the veteran's claim for service 
connection for a low back disorder, the veteran has recently 
asserted that he has low back pain which is caused, or 
aggravated, by his service-connected left knee disability.  
The veteran is service-connected for a left knee disability.  
The Medical evidence of record reveals that the veteran had 
total knee replacement surgery in 2004.  The veteran claims 
that he has not fully recovered from this surgery and that as 
a result his abnormal gait has caused a low back disorder.  A 
VA examination should also be conducted with respect to the 
claimed low back disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Finally, it is noted that the veteran reported at the Board 
hearing that he was treated for headaches in the 1970s while 
he was working for the U.S. Postal Service.  He asked for 
VA's assistance in procuring those records.  On remand, the 
RO should provide him with a blank authorization form to 
allow for the release of those records and assist him in 
obtaining those records.   

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 
(2006). 

2.  The RO should assist the veteran 
with obtaining medical records from the 
period of time that he was treated in 
the 1970s while employed at the U.S. 
Postal Service, provided that the 
veteran completes any required 
authorization form. 

3.  The veteran should be accorded a VA 
audiology examination.  The report of 
examination should include a detailed 
account of all manifestations of 
hearing loss found to be preset.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.  If the veteran is found to 
have a current hearing loss disability 
the examiner is requested to offer an 
opinion as to whether it is as least as 
likely as not (a 50 percent or greater 
probability) that any current hearing 
loss disability was caused by noise 
exposure during active military 
service.  The claims folder and a copy 
of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete 
rationale for all conclusions reached.

4.  The veteran should be accorded a VA 
back examination.  The report of 
examination should include a detailed 
account of all manifestations of the low 
back disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
offer an opinion, if possible, as to 
whether it is as least as likely as not (a 
50 percent or greater probability) that 
any current low back disorder is caused or 
aggravated by the veteran's service-
connected left knee disorder, or is 
related to his active military service.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  The veteran should be accorded a VA 
Compensation and Pension examination for 
headaches.  The examination report should 
include a detailed account of all headache 
pathology found to be present.  The 
examiner is requested to offer an opinion, 
if possible, as to whether it is as least 
as likely as not (a 50 percent or greater 
probability) that any current headache 
disability is related to the headaches 
treated during active service.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6.  Following the above, readjudicate 
the veteran's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


